Citation Nr: 0831196	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-38 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as the result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 until 
September 1998.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office in St. Petersburg, Florida that 
denied service connection for prostate cancer, to include as 
the result of Agent Orange exposure.

The veteran was afforded personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at 
Nashville, Tennessee.  The transcript is of record.

The case was remanded by a decision of the Board dated in May 
2007.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  There is competent clinical evidence of record that the 
veteran has never had prostate cancer.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he developed prostate cancer as the 
result of exposure to Agent Orange while serving in Vietnam 
for which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim of entitlement to 
service connection for prostate cancer.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim. See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in June 2003, September 2006 and May 2007 
that fully addressed the required notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The Board finds 
that this error was not prejudicial to the appellant because 
the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also adjudicated the 
case in the statement of the case issued in October 2004 and 
in a supplemental statement of the case dated in June 2008 
after proper notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeals of entitlement to service 
connection for prostate cancer as the timing error did not 
affect the essential fairness of the adjudication.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private clinical records have been 
submitted in support of the claim.  The case was remanded for 
a VA examination, to include a medical opinion.  The 
appellant was provided a personal hearing before a Veterans 
Law Judge in January 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate any additional existing 
evidence that is necessary or is able to be secured for a 
fair adjudication of the claim that has not been obtained.  
The Board thus finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  No further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claim is ready to be considered on 
the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background

The veteran's service medical records reflect no evidence of 
prostate symptoms or a diagnosis relative thereto.

Received in September 1996 was a pathology report from Holmes 
Regional Medical Center dated in July 1996 showing that 
various genitourinary tract tissue specimens, including the 
prostate, were analyzed.  The results were interpreted as 
showing poorly differentiated (Grade III) transitional cell 
carcinoma with extensive infiltration of the soft tissues, 
including muscle, of the right bladder wall and base.  A 
diagnosis of transitional cell carcinoma of the urinary 
bladder was noted.

In a January 1997 letter to the President at that time, the 
veteran and his wife stated that bladder cancer had been 
diagnosed. 

In a discharge summary dated in January 1997, it was reported 
that the appellant had been found to have transitional cell 
carcinoma of the urinary bladder, grade III, stage T2, with 
muscle invasion several months before.  It was noted that he 
had been treated with radiation therapy for curative intent 
and bladder preservation, but that follow-up cystoscopy and 
biopsies revealed lesions consistent with recurrent disease 
with cancer in situ.  The physician stated that because of 
this, the veteran was advised to undergo cystectomy, 
prostatectomy and bilateral pelvic lymphadenectomy with ileal 
neobladder.  The appellant subsequently underwent bilateral 
pelvic lymph node dissection, incidental appendectomy, radial 
cystoprostatectomy and ileal neobladder with a final 
diagnosis of transitional cell carcinoma of the urinary 
bladder, with muscle invasion, and cancer in situ, stage T2.

The veteran filed a claim for service connection for prostate 
cancer in April 1997 claiming that it was result of exposure 
to Agent Orange during a tour of duty in Vietnam from 1968 to 
1969.

Received in September 1997 was a March 1997 clinical 
statement from his private physician, F. R. D., M.D., 
F.A.C.S., stating that the veteran's "post operative course 
had been relatively uneventful except for the fact that the 
pathology had changed somewhat to include prostatic 
involvement with transitional cell carcinoma of the prostate 
and severe urethral dysplasia."

The RO contacted Dr. D. by letter dated in September 1997 and 
requested a pathology report diagnosing prostate cancer, as 
well as a statement as to whether the prostate was the 
primary site of transitional cell carcinoma or whether the 
carcinoma was metastasized from the bladder.  

In a follow-up office visit report dated in March 2000, T. K-
E-D., MD., noted that the appellant has a past history of 
conditions that included bladder cancer, and that he was 
status post radial cystoprostatectomy, chemotherapy and 
radiation therapy.  

The veteran presented testimony on personal hearing on appeal 
in January 2007 to the effect that he was told that because 
the bladder cancer was so close to the prostate, it was 
recommended that it be removed because it could have migrated 
to that area.  He testified that no private physician had 
told him that his cancer was related to Agent Orange 
exposure.  

Pursuant to Board remand, the veteran was afforded a VA 
compensation and pension examination in April 2008.  It was 
noted that the claims folder was reviewed.  The appellant 
provided history to the effect that in 1996, he noticed blood 
in his urine, sought medical attention and discovered that he 
had bladder cancer for which he underwent surgery.  Following 
a comprehensive clinical history and physical examination, 
the examiner stated that review of the record disclosed that 
the veteran did not have prostate cancer at the time of his 
radial cystoprostatectomy in January 1997.  The examiner 
opined that the prostate was removed as a preemptive and 
preventative measure to help stop the spread of transitional 
cell carcinoma, grade III, and carcinoma in situ.  It was 
added that review of the record showed no diagnosis of 
prostate cancer either before or after the prostate gland was 
removed, and that pathology reports showed only transitional 
cell carcinoma of the urinary bladder.  The examiner 
reiterated that the final operative report was negative for 
any clinical diagnosis of prostate cancer and that there was 
no documented evidence the veteran had ever had prostate 
cancer.

Legal Analysis

The Board has carefully considered the entire evidence of 
record, including the appellant's statements, testimony, 
clinical evidence and the printed articles and medical 
authority submitted in support of the claim.  

The Board finds that although the veteran claims that he 
developed prostate cancer as the result of exposure to Agent 
Orange in service, the clinical record does not support his 
assertions.  While it is shown that his prostate was removed 
when undergoing surgery for bladder cancer in 1997, none of 
the pathology reports prior to, during and after that time 
frame shows any diagnosis whatsoever of prostate cancer.  The 
Board observes that in a March 1997 letter, one of the 
veteran's private physicians did indicate that the pathology 
had changed somewhat to include transitional cell carcinoma 
with prostate involvement.  However, that same physician did 
not respond to the RO's September 1997 request to provide a 
pathology report showing prostate cancer.  In view of such, 
the Board finds that that doctor's statement is not 
probative.  Moreover, following review of the record and 
examination by VA in April 2008, the examiner clearly stated 
that removal of the prostate was a preventative measure to 
keep bladder cancer from spreading, and that that was no 
clinical evidence that the appellant had ever had prostate 
cancer.  The appellant has not presented any additional 
evidence to the contrary. 

In summary, the Board finds that the more probative evidence 
of record strongly shows that the veteran has never had 
prostate cancer.  In short, no condition diagnosed as 
prostate cancer has been clinically demonstrated for which 
service connection may be granted. See 38 U.S.C.A. §§ 1110, 
1131, (West 2002 & Supp 2008).  In this regard, the Board 
points out that service connection requires evidence that 
establishes that a veteran currently has the claimed 
disability for which service connection is being sought.  In 
the absence of evidence of the diagnosed disability, there 
can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board thus finds that as there is no evidence of 
diagnosed prostate cancer, service connection is not 
warranted.

The only other evidence in support of the claimed condition 
is the veteran's own statement to the effect that he 
developed prostate cancer that is related to service and/or 
Agent Orange exposure therein.  As a layperson, however, the 
appellant is not competent to provide a probative opinion on 
a medical matter, such as whether or not he has the claimed 
disorder. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim and 
service connection must be denied.  Therefore, the benefit of 
the doubt doctrine is not for application in this case. See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55- 57 (1991).




ORDER

Service connection for residuals of prostate cancer, to 
include as the result of Agent Orange exposure, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


